467 P.2d 574 (1970)
Philip L. MONETTE and Maria Monette, Plaintiffs-Appellees,
v.
Joseph BENJAMIN and Alice Benjamin, Defendants-Appellants.
No. 4908.
Supreme Court of Hawaii.
April 8, 1970.
E.D. Crumpacker, Kailua-Kona for plaintiffs-appellees, for the motion.
Molly D. Zimring, Hilo, for defendants-appellants, contra.
Before RICHARDSON, C.J., MARUMOTO, LEVINSON, KOBAYASHI, JJ., and Circuit Judge LUM in place of ABE, J., disqualified.
PER CURIAM.
Plaintiffs have filed a motion to dismiss defendants' appeal to this court from a circuit court order reversing a district court judgment of dismissal of a summary possession complaint and remanding the case to the district court for further proceedings.
The district court had dismissed the complaint on the ground that it lacked jurisdiction inasmuch as a question of title was raised by defendants' affidavits. The circuit court reversed on the ground that defendants' affidavits failed to meet the requirements of Rule 14 of the rules of this court in that they failed to set forth "the source, nature and extent of the title claimed by defendant to the land in question, and such further particulars as shall fully apprise the court of the nature of defendant's claim."
Plaintiffs contend that the order appealed from is interlocutory. We disagree. This court has repeatedly stated that a final decision for the purpose of *575 appeal is not necessarily the last decision in the case, and that the nature and effect of the decision rather than the stage at which it is rendered is the true test. Barthrop v. Kona Coffee Co., 10 Haw. 398, 401 (1896); Dole v. Gear, 14 Haw. 554, 566 (1903); Kalanianaole v. Liliuokalani, 23 Haw. 457, 466 (1916).
The nature and effect of the circuit court order is final as to defendants insofar as their right to raise the question of jurisdiction is concerned.
Plaintiffs' motion to dismiss is denied.